Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoff Trotter (Reg. No. 64,204) on November 30, 2021.
The application has been amended as follows: 

Regarding claim 15: (Currently Canceled).
Remarks:  This is a minor correction regarding claim status of claim 15.  Claim status of claim 15 is indicated on Notice of Allowance on January 05, 2022 to be “(Currently Amended).”  This is incorrect.  A correction above indicates claim 15 to be “(Currently Canceled).”  A copy of a proposed amendment from applicant’s representative is attached herewith and shows this intended cancelation of claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHIMEH MOHAMMADI whose telephone number is (571)270-7857.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAHIMEH MOHAMMADI/    Examiner, Art Unit 2439        

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439